IN THE SUPREME COURT OF THE STATE OF DELAWARE

TORIAN BLEEN,                           §
                                        §
       Defendant Below,                 §   No. 584, 2018
       Appellant,                       §
                                        §   Court Below—Superior Court
       v.                               §   of the State of Delaware
                                        §
STATE OF DELAWARE,                      §   Cr. ID No. 1706007308 (K)
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: February 15, 2019
                          Decided: February 22, 2019

                                     ORDER

      On January 28, 2019, the Chief Deputy Clerk issued a notice, by certified

mail, directing the appellant to show cause why this appeal should not be dismissed

for his failure to file the opening brief. The appellant received the notice to show

cause by February 4, 2019 but did not respond to it, and has not filed the opening

brief. Dismissal of the appeal is therefore deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice